
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.57


RELIANT ENERGY, INC.
EXECUTIVE SEVERANCE PLAN
Effective January 1, 2006

PLAN DOCUMENT AND SUMMARY PLAN DESCRIPTION

1.Introduction

1.1Purpose. The purposes of the Reliant Energy, Inc. Executive Severance Plan
(the "Plan") are as follows:

(A)To financially assist certain Eligible Employees following certain
terminations of employment from Reliant Energy, Inc. and its affiliates and
subsidiaries that adopt this Plan or its successors while the Plan is in effect;
and

(B)To resolve any possible claims arising out of employment, including its
termination, by providing such employees with Severance Benefits in return for a
Waiver and Release from liability.

1.2Voluntary Payments.    If an Employee qualifies for a benefit under this
Plan, payments under this Plan are voluntary on the part of the Employer, and
are not required by any legal obligation.

2.Definitions.    Capitalized terms are defined in Exhibit A.

3.Participation

3.1Eligible Employees.    An Employee will be eligible to become a Participant
in the Plan and receive Severance Benefits only if the Employee receives a
Notice and the Employee's employment with his or her Employer and all Affiliates
is terminated as follows:

(i)an involuntary termination by the Employee's Employer for reasons other than
death, Disability or Cause or

(ii)a termination initiated by the Employer and mutually agreed upon by the
Employer and the Employee. Except as otherwise provided, Employees who meet the
requirements in the preceding sentence are referred to as "Eligible Employees."

3.2Notification Materials.    Each Employee who receives a Notice shall be given
a copy of the Plan, a form of Waiver and Release and, if applicable, a listing
of the job titles and ages of all individuals eligible or selected to become
Participants and the ages and job titles of all individuals in the same job
classification or organizational unit who are not eligible or selected to become
Participants.

3.3Not Eligible.    Notwithstanding any other provision herein, (i) an Employee
who is entitled to receive any form of severance-related pay in connection with
his or her termination of employment, whether by plan, policy, contract,
agreement, or otherwise, will not be an Eligible Employee or become a
Participant in the Plan and is not entitled to receive any benefit hereunder,
and (ii) no Employee who is covered by a collective bargaining agreement will be
an Eligible Employee or a Participant in the Plan.

3.4Participants.    To become a Participant, an Eligible Employee must meet the
following requirements:

(A)on or after (not before) the Employee's Termination Date, the Employee must
execute and return to the Plan Administrator or the person designated by the
Plan Administrator the Waiver and Release;

--------------------------------------------------------------------------------



(B)the Employee must not revoke his or her Waiver and Release within 7 days
after the Employee's executed Waiver and Release is received by the Company; and

(C)the Employee must not be disqualified from receiving Severance Benefits under
Section 4 below.

Notwithstanding the foregoing, the deadline for executing and returning the
Waiver and Release shall be extended through 5:30 p.m. central time on the 46th
day following the date that the Employee receives the Plan and Waiver and
Release pursuant to Section 3.2 if that 46th day is after the Employee's
Termination Date. Each Eligible Employee is advised to consult an attorney
before signing a Waiver and Release.

4.Disqualifying Events

No Severance Benefits will be paid to an Eligible Employee who otherwise
qualifies as a Participant if:

(A)(i) the Employee terminates employment prior to the Termination Date
scheduled in his or her Notice for any reason, whether voluntarily or
involuntarily, or (ii) fails to continue to perform the duties of his or her
employment through that scheduled Termination Date;

(B)this Plan is amended in a way that makes the Employee ineligible or is
terminated before the Employee has returned an executed Waiver and Release as
described in Section 4.4 and has otherwise met all of the requirements for
Severance Benefits hereunder;

(C)the Employee fails to return all property and materials of his employer to
his or her supervisor or other appropriate employer representative as of his or
her Termination Date;

(D)during the period beginning on the Employee's Notice Date and ending on the
Employee's Termination Date, the Employee is offered Comparable Employment;

(E)the Employee accepts an offer of employment with the Company, an Affiliate, a
Divested Employer or an Outsourced Employer or any affiliate thereof before his
or her Termination Date;

(F)the Employee is entitled to any severance or other benefit due to his or her
termination by an employment agreement, change of control agreement, or other
severance program, plan, policy, contract, agreement or otherwise with his or
her Employer; or

(G)the Employee fails to return the executed Waiver and Release by 5:30 p.m.
central time on the 46th day following the date the Employee receives the Plan
and Waiver and Release.



5.Cash Severance Benefit

5.1Base Benefit.    An Eligible Employee who qualifies as a Participant under
Section 3 shall be entitled to a lump-sum cash Severance Benefit in an amount to
be determined as follows:

(A)For the Chief Executive Officer, the sum of two times annual base pay plus
two times the Participant's target award under the AICP;

(B)For officers who are classified in Market Zone 405 and above, the sum of 1.5
times annual base pay plus 1.5 times the Participant's target award under the
AICP; and

(C)For officers who are classified in Market Zone M403 and M404, the sum of one
times annual base pay plus one times the Participant's target award under the
AICP.

2

--------------------------------------------------------------------------------



5.2Additional Cash Benefit.    In addition, an Eligible Employee who qualifies
as a Participant under Section 3 will also be entitled to one of the following:

(A)A Participant who is employed for at least 90 consecutive days during the
current calendar year is entitled to an additional lump-sum cash Severance
Benefit in an amount equal to such Participant's target award under the AICP, if
any, prorated based on the number of days the Participant is employed in the
calendar year of his or her Termination Date.

(B)A Participant whose Termination Date occurs before the date on which awards
under the AICP are paid out for the prior calendar year, or the date on which
the Company announces that awards under the AICP will not be paid, is entitled
to an additional lump-sum cash Severance Benefit in an amount equal to such
Participant's target award under the AICP, if any, prorated based on the number
of days the Participant is employed in the calendar year prior to his or her
Termination Date. Notwithstanding the foregoing, any prepayments of AICP awards
made during the prior calendar year shall be deducted from the amount calculated
under this section.



6.Continuation of Other Benefits

6.1Welfare Benefits.    The Employer will provide, or will cause to be provided,
continued medical, dental and vision coverage (as in effect from time to time
for active employees) for the Participant and the Participant's eligible
dependents at the active employees rate for a period of (i) 24 months for the
Chief Executive Officer, (ii) 18 months for officers who are classified in
Market Zone 405 and above, or (iii) 12 months in the case of officers who are
classified in Market Zone M403 and 404, following the date of the Participant's
termination. These benefits are subject to the terms and conditions of the plan
documents providing the benefits, including the reservation of the right to
amend or terminate the benefits under those plan documents at any time and the
coverage will run concurrently with the period of continuation coverage under
Code Section 4980B.

6.2All Other Benefit Plans or Programs.    Upon termination of employment,
Employee's rights under any benefit or compensation plan or program not
specifically provided for in Section 6 are controlled by the terms and
conditions of any such plan or program in which Employee participated, or was
covered by, during his employment with an Employer.

7.Payment.

7.1Lump Sum Payment.    Within 30 days following the date that a Participant
returns an executed Waiver and Release, the Participant's cash Severance Benefit
described in Section 5 will be paid to the Participant in a single lump sum
(subject to any delay required to comply with the requirements of Section 409A
of the Code). Participants receiving Severance Benefits will not be considered
employees of the Company or any Affiliate for any purpose after their
Termination Dates, nor will any Severance Benefits be considered for purposes of
computing benefits under or making contributions to any employee benefit plan
maintained by the Company or any Affiliate.

7.2Death.    If a Participant dies after his or her Termination Date and after
executing the Waiver and Release (without having timely revoked it) but before
receiving his or her cash Severance Benefit, any cash Severance Benefit will
instead be paid (a) to the Participant's beneficiary (or beneficiaries)
designated under the Employer's Life Insurance Plan covering the employee on his
or her Termination Date, if such beneficiary is living, or if none is so
designated or living, (b) to the executor of the Participant's estate, in a lump
sum as soon as practicable after the date of death.

3

--------------------------------------------------------------------------------



7.3Other Benefits.    Payments of other benefits described in Section 6 will be
in accordance with the provisions of the governing plan documents and the
applicable policies of the Company and the Affiliates.



8.Repayment Requirement.    In the event a Participant who has received benefits
under this Plan is rehired by the Company or any Affiliate within sixty
(60) days after his or her Termination Date, that individual must repay the
amount received under Section 5 of this Plan less an amount equal to the
individual's weekly salary or wages on his or her Termination Date for the
number of weeks (or portion thereof) between his or her Termination Date and
re-hire date.

9.Confidential and Proprietary Business Information & Nonsolicitation
Obligations.    Notwithstanding any provision of this Plan to the contrary, an
Employee's entitlement to the benefits provided for under this Plan will be
fully subject to the provisions of the Waiver and Release regarding confidential
and proprietary business information and non-solicitation, and the Company and
the Affiliates will be entitled to take all actions specified in the Waiver and
Release with respect to an Employee who fails to comply with those provisions.

10.Unemployment; Taxes.    Payments under this Plan will not be reduced because
of any unemployment benefits an Employee may be eligible to receive under
applicable federal or state unemployment laws. Any required income tax
withholding and FICA (Social Security) taxes will be deducted from any benefit
paid under the Plan.

11.Non-Assignment of Severance Benefits.    No benefit under this Plan will be
subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, voluntary or involuntary, by operation of law or
otherwise, and any attempt at such a transaction will be void. Also, no benefit
under this Plan will be liable for or subject to the debts, contracts,
liabilities, engagements or torts of the person entitled to it.

12.Administration of the Plan.

12.1Appointment of Benefits Committee.    The general administration of the Plan
is vested in the Benefits Committee appointed by the Board of Directors of the
Company. For purposes of ERISA, the Benefits Committee is the Plan
"administrator" and the "named fiduciary" with respect to the general
administration of the Plan.

12.2Benefits Committee Powers and Duties.    The Benefits Committee supervises
the administration and enforcement of the Plan according to its terms and
provisions and has the sole discretionary authority and all powers necessary to
accomplish these purposes, including, but not by way of limitation, the right,
power, authority and duty:

(A)to make rules, regulations and procedures for the administration of the Plan
which are not inconsistent with the terms and provisions, provided the rules,
regulations and procedures are written and copies are delivered to the Company;

(B)to construe and interpret all terms, provisions, conditions and limitations
of the Plan;

(C)to correct any defect, supply any omission, construe any ambiguous or
uncertain provisions, or reconcile any inconsistency that may appear in the
Plan, in such manner and to such extent as it shall deem expedient to carry the
Plan into effect;

(D)to employ and compensate accountants, attorneys and other agents and
employees as the Benefits Committee may deem necessary or advisable in the
proper and efficient administration of the Plan;

(E)to determine all questions relating to eligibility;

4

--------------------------------------------------------------------------------



(F)to determine the amount, manner and time of payment of any benefits hereunder
and to prescribe procedures to be followed by distributees in obtaining
benefits;

(G)to prepare, file and distribute information and material required by the
reporting and disclosure requirements of ERISA;

(H)to make a determination as to the right of any person to receive a benefit
under the Plan;



12.3Standard of Care.    In administering the Plan, the Benefits Committee will
discharge its duties solely in the interest of the participants and
beneficiaries and with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent man acting in a like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims.

12.4Employers to Supply Information.    Each Employer shall supply full and
timely information to the Benefits Committee relating to participants and such
pertinent facts as the Benefits Committee may require. When making a
determination in connection with the Plan, the Benefits Committee shall be
entitled to rely upon the information furnished by the Employers.

5

--------------------------------------------------------------------------------







13.Plan Amendment and Termination

Provided it does not result in material cost to the Company, the Chairman of the
Board of Directors of the Company may at any time amend this Plan. In all other
circumstances, the Compensation Committee of the Board of Directors may at any
time amend or terminate this Plan. Any amendment or termination must be in
writing and executed by an appropriate officer of the Company. Notwithstanding
anything in the foregoing to the contrary, the benefits under this Plan payable
to a Participant who has returned (and has not thereafter revoked) a signed
Waiver and Release and has otherwise met all of the requirements for Severance
Benefits (other than the expiration of the Waiver and Release revocation period)
before the Plan is amended or terminated shall not be adversely affected by an
amendment or the termination.

14.Section 409A of the Code.    It is the intent of the Company that the
provisions of the Plan comply with Section 409A of the Code and related
regulations and Department of the Treasury pronouncements. Accordingly,
notwithstanding any provision in the Plan to the contrary, this Plan will be
interpreted, applied and, to the minimum extent necessary, unilaterally amended
by the Company, in its sole discretion, without the consent of any Participant,
as the Company deems appropriate for the Plan to satisfy the requirements of
Section 409A.

15.Claims and Appeal Procedures


(A)Claims for benefits under the Plan shall be made in writing to the Company.

(B)If a claim for benefits is wholly or partially denied, the Company shall
notify the claimant of the Plan's adverse benefit determination within a
reasonable period of time, but not later than 90 days after receipt of the claim
by the plan, unless the Company determines that special circumstances require an
extension of time for processing the claim. If the Company determines that an
extension of time for processing is required, written notice of the extension
shall be furnished to the claimant prior to the termination of the initial
90-day period. In no event shall such extension exceed a period of 90 days from
the end of such initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
expects to render the benefit determination. The period of time within which a
benefit determination is required to be made shall begin at the time a claim is
filed in accordance with the reasonable procedures established by the Benefits
Committee, without regard to whether all the information necessary to make a
benefit determination accompanies the filing.

(C)The Company shall provide a claimant with written or electronic notification
of any adverse benefit determination. Any electronic notification shall comply
with the standards imposed by 29 CFR 2520.104b-l(c)(l)(i), (iii), and (iv). The
notification shall set forth, in a manner calculated to be understood by the
claimant: (i) The specific reason or reasons for the adverse determination;
(ii) Reference to the specific plan provisions on which the determination is
based; (iii) A description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (iv) A description of the Plan's review procedures and
the time limits applicable to such procedures, including a statement of the
claimant's right to bring a civil action under section 502(a) of the Employee
Retirement Income Security Act of 1974, as amended (the "Act") following an
adverse benefit determination on review. Such notification shall provide the
claimant the opportunity to submit written comments, documents, records, and
other information relating to the claim for benefits. The claimant shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant's claim
for benefits. A document, record, or other information shall be considered
"relevant" to a claimant's claim if such document, record, or other information
(i) was relied upon in

6

--------------------------------------------------------------------------------



making the benefit determination; (ii) was submitted, considered, or generated
in the course of making the benefit determination, without regard to whether
such document, record, or other information was relied upon in making the
benefit determination; or (iii) demonstrates compliance with the administrative
processes and safeguards established by the Benefits Committee to ensure and to
verify that benefit claim determinations are made in accordance with governing
plan documents and that, where appropriate, the plan provisions have been
applied consistently with respect to similarly situated claimants.

(D)Within sixty (60) days of the receipt by the claimant of written or permitted
electronic notification of an adverse benefit determination, the claimant may
file a written request with the Plan's Benefits Committee that it conduct a full
and fair review of the denial of the claimant's claim for benefits. A review by
the Benefits Committee shall take into account all comments, documents, records,
and other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. The period of time within which a benefit determination
on review is required to be made shall begin at the time an appeal is filed in
accordance with the reasonable procedures established by the Benefits Committee,
without regard to whether all the information necessary to make a benefit
determination on review accompanies the filing. In the event that a period of
time is extended due to a claimant's failure to submit information necessary to
decide a claim, the period for making the benefit determination on review shall
be tolled from the date on which the notification of the extension is sent to
the claimant until the date on which the claimant responds to the request for
additional information.

(E)The Benefits Committee shall notify a claimant in accordance with
paragraph (f) of this Section 15 of the Benefits Committee's benefit
determination on review of a claimant's appeal of an adverse benefit
determination within a reasonable period of time, but not later than 60 days
after receipt of the claimant's request for review by the Benefits Committee,
unless the Benefits Committee determines that special circumstances (such as the
need to hold a hearing, if the Plan's procedures provide for a hearing) require
an extension of time for processing the claim. If the Benefits Committee
determines that an extension of time for processing is required, written notice
of the extension shall be furnished to the claimant prior to the termination of
the initial 60-day period. In no event shall such extension exceed a period of
60 days from the end of the initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the plan expects to render the determination on review.

(F)The Benefits Committee shall notify the claimant of the benefit determination
as soon as possible, but not later than 5 days after the benefit determination
is made with written or electronic notification of the Benefits Committee's
benefit determination of the claimant's appeal of the benefit denial. Any
electronic notification shall comply with the standards imposed by 29 CFR
2520.104b-1(c)(I)(i), (iii), and (iv). In the case of an adverse benefit
determination, the notification shall set forth, in a manner calculated to be
understood by the claimant: (1) The specific reason or reasons for the adverse
determination; (2) Reference to the specific plan provisions on which the
benefit determination is based; (3) A statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant's claim
for benefits; and (4) a statement of the claimant's right to bring an action
under section 502(a) of the Act.

7

--------------------------------------------------------------------------------





16.Employee Rights

As a potential participant in the Plan, you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974 (ERISA).
ERISA provides that all plan participants under ERISA plans (like this Plan)
shall be entitled to:

Receive Information About Your Plan and Benefits

Examine, without charge, at the Plan Administrator's office and at other
specified locations, such as worksites, all documents governing the Plan,
including (when applicable) insurance contracts and a copy of the latest annual
report (Form 5500 Series) filed by the Plan with the U.S. Department of Labor
and available at the Public Disclosure Room of the Employee Benefits Security
Administration.

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including (when applicable) insurance
contracts, and copies of the latest annual report (Form 5500 Series) and updated
summary plan description. The Plan Administrator may make a reasonable charge
for the copies.

Receive a summary of the Plan's annual financial report. The Plan Administrator
is required by law to furnish each Participant with a copy of this summary
annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who have administrative discretion in the administration of your
Plan, called "fiduciaries" of the Plan, have a duty to do so prudently and in
the interest of you and other Plan Participants and beneficiaries. No one,
including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan Administrator and do not receive them within 30 days, you may file
suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim for benefits
which is denied or ignored, in whole or in part, you may file suit in a state or
Federal court. In addition, if you disagree with the Plan's decision or lack
thereof concerning the qualified status of a domestic relations order or a
medical child support order, you may file suit in Federal court. If it should
happen that Plan fiduciaries misuse the plan's money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

8

--------------------------------------------------------------------------------






Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

17.Prior Plans Superseded.    This Plan represents an amendment and restatement
of all prior severance plans, practices or policies (other than individual
contracts providing for severance benefits) in effect with the Company or an
Affiliate as of the Effective Date with respect to Employees (as defined below).
All such prior severance plans, practices and policies are hereby superseded by
this Plan.

18.Plan Document Controls.    In the event of any inconsistency between this
Plan document and any other communication regarding this Plan, this Plan
document controls.

19.Controlling Law.    This Plan is an employee welfare benefit plan under
ERISA. This Plan and the Waiver and Release shall be interpreted under ERISA and
the laws of the State of Texas, without reference to any conflicts of law
principles thereof that would require the application of the laws of another
jurisdiction, to the extent that state law is applicable.

20.General Information

Plan Sponsor:    Reliant Energy, Inc. P.O. Box 4567, Houston, Texas 77210;
(713) 497-3000.

Employer Identification Number of Plan Sponsor:    76-0655566.

Plan Number:    528

Plan Year:    The plan year is the calendar year.

Plan Administrator:    The Benefits Committee, Reliant Energy, Inc., ATTN:
Secretary, P.O. Box 1384, Houston, Texas 77251; (713) 497-7376.

The Plan Administrator is responsible for the operation and administration of
the Plan. The Plan Administrator is authorized to construe and interpret the
Plan, and its decisions shall be final and binding. The Plan Administrator shall
make all reports and disclosures required by law.

Agent for Service of Legal Process:    The Benefits Committee, Reliant
Energy, Inc., ATTN: Secretary, P.O. Box 1384, Houston, Texas 77251, is the agent
for service of legal process.

9

--------------------------------------------------------------------------------






Source of Benefits:    Payments due under this Plan shall be made by the Company
or an Affiliate designated by the Company from the paying company's general
assets.

    RELIANT ENERGY, INC.
 
 
By:
/s/  KAREN D. TAYLOR      

--------------------------------------------------------------------------------

Karen D. Taylor
Senior Vice President
Human Resources
 
 
Date:
March 2, 2006

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------



EXHIBIT A
DEFINITIONS

As used in this Plan, the following terms shall have the following meanings (and
the singular includes the plural, unless the context clearly indicates
otherwise):

Affiliate:    Each corporation, partnership or other business entity which is
50% or more owned, directly or indirectly, by Reliant Energy, Inc.

AICP:    The Company's Annual Incentive Compensation Plan, as in effect from
time to time or any similar successor plan adopted by the Company.

Benefits Committee:    The Benefits Committee appointed by the Board of
Directors pursuant to Section 12 of the Plan.

Cause:    Termination from employment, as determined in the sole discretion of
the Company, due to unacceptable performance, failure to perform, misconduct,
negligence, dishonesty, excessive absenteeism, acts detrimental or destructive
to the Company or its Affiliates, employees or property, or any violation of the
policies of the Company or its Affiliates. This definition applies to this Plan
only and is not meant to define the legal grounds for a termination for cause.
Use of the term in this Plan does not change or modify any employee's at-will
status.

COBRA:    The Consolidated Omnibus Budget Reconciliation Act of 1985 as amended
from time to time, currently embodied in Internal Revenue Code Section 4980B,
which provides for continuation of group health plan coverage in certain
circumstances.

Code:    The Internal Revenue Code of 1986, as amended.

Company:    Reliant Energy, Inc., a Delaware corporation, and any successor to
Reliant Energy, Inc.

Comparable Employment:    Employment with an Employer, any Affiliate, an
Outsourced Employer or a Divested Employer that (1) provides total annual
compensation (including base pay and bonus opportunity not less than 90 percent
of the Employee's Compensation, and (2) is at a location that is not more than
50 miles from the principal place of employment for the Employee on the
Employee's Notice Date.

Compensation:    The Employee's annual base salary and target incentive award
opportunity under the AICP as of his or her Notice Date.

Disability:    Disability within the meaning of the Company's Long Term
Disability Plan.

Divested Employer:    (1) a division, subsidiary, venture or partnership, or
other business segment of the Company or an Affiliate of the Company, which has
been or is proposed to be divested, or (2) the proposed or actual purchaser or
acquirer thereof, by reason of ownership or acquisition of stock assets or
otherwise, and includes any Affiliate of such Divested Employer.

Effective Date:    January 1, 2006.

Eligible Employee:    An Employee described in Section 3.

Employee:    Any person (1) who is designated on employment records of an
Employer as an active, regular (not designated temporary or contractor),
full-time employee of the Employer; (2) who is designated as an officer by
functional title; and (3) and whose compensation is classified in the Company's
compensation system or records as being in Market Zone M403 (or its equivalent
should the Company charge nomenclature) or above for base salary and bonus.

Employer:    The Company and any Affiliate of the Company that with the consent
of the Company has become a participating employer in the Plan. A list of the
Employers is attached to this document as Exhibit B, which may be amended by the
Company from time to time.

11

--------------------------------------------------------------------------------




ERISA:    The Employee Retirement Income Security Act of 1974, as amended.

Notice:    A written notice provided to an Employee which states that the
employment of the Employee will be terminated, advises the Employee of his or
her scheduled Termination Date and states that the Employee is eligible for
participation in this Plan.

Notice Date:    The date on which an Employee receives a Notice.

Outsourced Employer:    A third-party service provider to whom the Company has
outsourced business functions or services.

Participant:    An Eligible Employee who meets the requirements set forth in
Sections 3.1, 3.2 and 3.3 of this Plan.

Plan Administrator:    The Benefits Committee appointed by the Board of
Directors of Reliant Energy, Inc.

Severance Benefits:    Benefits described in Sections 5, 6(a)(1) and 6(a)(2).

Termination Date:    The last day on which an Employee is carried on the active
payroll of an Employer.

Waiver and Release, or Waiver and Release Agreement:    The legal document in
which an Employee, in exchange for Severance Benefits under the Plan, among
other things, releases the Company and all of the Affiliates, their directors,
officers, employees and agents, their employee benefit plans, and the
fiduciaries and agents of said plans, and all other entities and persons set
forth in the Waiver and Release, from liability and damages in any way related
to the Employee's employment with or separation from employment with the Company
or any of its Affiliates. The Company may include other matters in the Waiver
and Release Agreement, as the Company determines in its sole discretion,
including, but not limited to, the provisions of Section 7.

12

--------------------------------------------------------------------------------



EXHIBIT B
PARTICIPATING EMPLOYERS

Orion Power Operating Services Midwest, Inc.
Reliant Energy Corporate Services, LLC
Reliant Energy Florida, LLC
Reliant Energy, Inc. (formerly, Reliant Resources, Inc.)
Reliant Energy Mid-Atlantic Power Services, Inc.
Reliant Energy Retail Services, LLC

13

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.57



RELIANT ENERGY, INC. EXECUTIVE SEVERANCE PLAN
